Citation Nr: 1401275	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  07-24 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for right leg varicose veins prior to May 26, 2011, and in excess of 10 percent disabling thereafter.

2.  Entitlement to an initial compensable disability rating for left leg varicose veins prior to July 9, 2007, and in excess of 10 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1985 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2007 and May 2012, during the pendency of this appeal, the RO granted higher disability ratings: 10 percent for left leg varicose veins, effective July 9, 2007; and 10 percent for right leg varicose veins, effective May 26, 2011, respectively.  Since these increases do not constitute full grants of the benefits sought, the increased rating issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In January 2010, the Veteran testified before the undersigned Acting Veterans Law Judge, sitting at the Waco, Texas RO.  A transcript of that proceeding has been associated with the claims file.

These claims were previously remanded by the Board in May 2011 for additional evidentiary development.  

The appeal is REMANDED to the RO via the Agency of Original Jurisdiction.  VA will notify the Veteran if further action on her part is required.




REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, such action is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal.

Pursuant to the Board's May 2011 Remand directives, the Veteran was afforded a VA examination for her varicose veins in May 2011.  During the examination, the Veteran indicated that she had not had any evaluation or treatment for her left and right leg varicose veins since her last VA Compensation and Pension examination in 2007.  However, she noted that since her time in service, she had experienced persistent symptoms during her menstrual cycle.  As a result, she indicated that she was scheduled to see a vascular surgeon in July 2011.  See VA Examination Report, May 26, 2011.  Such records, and any other updated treatment records, should be obtained on remand.  In this regard, the Board's May 2011 remand included instructions to secure records from Dr. M. identified during the Veteran's hearing before the undersigned.  The Veteran did not respond to the AOJ's request that she provide the necessary authorization to obtain said records.  However, in light of the development required above, the Board will afford the Veteran a second opportunity to provide information necessary to secure the same.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all recent sources of treatment or evaluation she has received for her varicose veins and to provide necessary releases for records of such treatment or evaluation, to include:

(a) records from a July 2011 appointment with a vascular surgeon; and
(b) any records from Dr. M. (see Board Hearing Tr. at 6).

If any of these records are not available, the Veteran should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).

2.  Following completion of the above, as well as any additional development necessitated as a result of such action, re-adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2013).

